Case 1:18-cV-10332-PAC Document 50 Filed 03/29/19 Pag_e{`_{l_,o_f__l___

, _.vv'uu\.n

'~ " i":-vn.\- ve ~»»
U.S. Department of Justice

“.; l Um-ted S;gres Attorney
i il SOuthern DI'S£?'I`CI OfNew Yoyk

 

1 __ ;. f .. 5 86 Chamber's Srreei'
` "[‘ "‘- l¢i."` ii New Yor'k, New Yor'k 10907

 

s -. si/ y - … 311'1‘

_. j gm pruitt
ibt M
'/“[ M/‘/K ‘LWW:;» attend W m

Via ECF
Honorable Paul A. Crotty
United States District Judge

Daniel Patricl< Moynihan United States Courthouse /fl‘ LJW ` 14
500 Pearl Street, Chambers 1350 15b h€'l»'l~g('zh:;qdj¢¢t `F/H/W FUMFM
New Yorl<, New Yorl< 10007 iv g

pmv‘¢,mf
Re: Duchifanga, etal. v. Hayes,l et al`, 18 Civ. 10332 (PAC)

Dear Judge Crotty:

On behalf of the defendants (“Defendants” or the “Government”), we write respectfully
pursuant to Rule l.E of the Couit’s Individual Practices to request an adjournment of Def`endants’
time to answer or move in response to the complaint that, along with Piaintiff’ s contemplated
motion for preliminary injunction, is currently due on April l. rfhis is the third request for an
extension of the time to answer or move in response to the complaint The prior requests were
granted Plaintiffs consent to this request, and we understand that Plaintiffs wiil be filing a
corresponding request for an adjournment of the briefing schedule for their contemplated motion
for preliminary injunction

As the Court may recali, the Off':ce of Refugee Resettiement’s (“ORR”) June 2018
fingerprinting policy - Which is the subject of Plaintif`fs’ complaint - Was superseded by an
operational directive dated December 18, 2018, that reduced the number of people subject to the
fingerprinting poiicy. See Transcript of Jan. 15, 2019, Hearing, at 18:5-6. Very recently, on March
23, 2019, the fingerprinting policy was further revised by another operational directive (the “March
2019 Directive”) that restored the fingerprinting policy to its pre-June 2018 state until further
notice. See Exhibit A. ORR directed that “care provider Case l\/fanagers must cancel all fingerprint
appointments for eligibie Category l sponsors” as a resuit of the March 2019 Directive. fn addition,
ORR is in the process of revising its online policy manual and will shortly be issuing new FAQS
concerning the March 2019 Directive. Defendants have informed Plaintiffs that the March 2019
Directive will be in effect at least until April 5, but it is subject to continuing evaluation bec use

the deiiberative process is ongoing W

in light"of"th"e foregoing development, the Government res ectfully requests that t ourt
grant<@:Week adjournment of` Defendants’ time r or move in response to the complaint,
as foilcws: ""~'""'"“M

 

 

' Acting Director Jonathan Hayes is automaticaliy substituted in place of former Director Scott
L|oyd pursuant to Fed. R. Civ. P. 25(d)

 

